DENY and Opinion Filed February 10, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00572-CV

                  IN RE DISIERE PARTNERS, LLC, Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-15-08767

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                           Opinion by Justice Reichek
      On our own motion, we withdraw our opinion and order dated July 15, 2021

that issued on February 7, 2022. The following is now the opinion of the Court.

      In this original proceeding, relator asks us to issue a writ of mandamus

directing the trial court to vacate its order granting real party in interest’s second

motion to compel certain post-judgment discovery. To be entitled to mandamus

relief, relator must demonstrate that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148

S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).
      Based on our review of the petition and the record before us, we conclude that

relator has failed to show its entitlement to the relief requested. Accordingly, we

deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). We also lift the

stay issued by our July 16, 2021 order.



                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE

210572F.P05




                                          –2–